Title: To James Madison from Joseph Barnes, 10 December 1802
From: Barnes, Joseph
To: Madison, James


					
						Sir.
						Leghorn Decemr. 10th. 1802
					
					Some time Since on my return here from a tour to Trieste and thro’ the North of Italy, I had the happiness of receiveing Mr. Madison’s Letter dated department of State April the 12th. 1802, Accompanying my Commission, which, tho’ the presumption is thro’ Some mistake, constitutes me consul of the United States only for the Island of Sicily, instead of the two Sicilies expected.  I Accept with pleasure, under the pleasing hope however that Sicily on Terra Firma which includes Naples will be added to my consulate.  Especially, if I am to be the focal instrument of intelligence; if I am to guard the interest of my fellow Citizens; and, if ’tis expected of me to obtain any advantages in favor of the Commerce of the United States, having no Minister at the court of Naples, which I flatter myself is fully in my power, ’tis Essential that my residence Should be at the Seat of Government; and, the King and court having removed from Palermo in Sicily to Naples, I ought of consequence to reside there, which not being in my power officially ’till it is included in my Consulate, I flatter myself Mr. Madison will exert his influence to cause this to be effected, and Let it Accompany his answer.  Being Sensible, of the Superior Abilities of Mr. Madison, of his whole Life having been devoted to the Public weal, of his unalterable principles Steady perseverance and firm defence Since the organization of the present Government in favor of the rights, Liberties, and property of his fellow Citizens, against all the Machinations of the Enemies of the Republican System of Government; the presumption is, it must have been, not any omission in him, but a neglect of his chief clerk, that I have not reced. any instructions, nor a Set of the Laws of the U.S. both which Should have Accompany’d my commission, which no doubt however, Should Mr. Madison not have, he will immediately order to be forwarded, even Should I be debit’d with the Laws.
					Another circumstance I beg to impress forcibly on the mind of Mr. Madison, is, the impropriety, indeed, injury done to the Consuls of the U.S. by vesting the agency of the Navy in others than the Consuls.  Persuaded as I am that Mr. Madison must admit with me that as the consuls possess the confidence of the United States, and have no Salary, they ought of right to have every advantage in the power of their Government to give them; I rest Satisfied that no effort will be wanting on his part to rectify this error.  In fact, as the American Consuls are the only exception in this particular in the Mediterranian, ’tis consider’d as the result of distrust, consequently prejudicing them in the opinion of those Whose confidence is essential to facilitate their objects respectively, I mean the Governors &c &c of their respective places of residence.
					In the Course of a fortnight I mean to Set off for Naples to present and have my commission Acknowledged by the King; Shall then be under the Necessity of proceeding to Marseilles, & to Genoa to arrange personally Some Matters of business, which effected, Shall proceed to Sicily, make my arrangements & commence my office, and devote myself to the Service of my country & countrymen.  In haste I have the honor to be with the greatest respect your obedt. Servt.
					
						J: Barnes
					
					
						P.S.  Having resided four years at the Seat of Government before I Left America in 1793, having known all the political Characters and their objects; and, having Since resided near four years in London, the greatest School, of manner to Learn the great lesson of mankind in the Universe; made a tour of two years in Germany, and about the Same time in Italy Sicily & & & added to a knowledge of the Languages, I flatter myself few of my countrymen possess equal advantages, especially as I have had a great deal to do in furnishing Supplies from Sicily for the British Government at Malta and being on the best terms with the present Governor Ball, of Malta, “much is in my power.”  Thus circumstanced, Should the president of the United States be of the opinion with me of the necessity of Some commercial regulations with the court of Naples, consequently of Some person of competent abilities & of being appointed as charge d’affaires with powers for this purpose, to reside at the Sd. court of Naples, my Services are ever at his & my Country’s command.
						Indeed, ’tis not vanity in me to Say, that thro’ the contracts I have had with the British in the Kingdom of Naples, I am well acquainted & have the best understanding with Some of the principal & most influential characters about the Court of Naples.  Therefore Should the President think it expedient and vest this charge in me, I flatter myself my exertions will be fully equal to his expectations, and to my promises.  Should he not at this moment conceive it expedient, I Shall nevertheless, as far as my circumscribed Situation on the Island of Sicily will permit, use every exertion to promote the interest of my countrymen & benefit of my country, & wait a more favorable opportunity of doing more.  Permit me to add, were I vested with the Agency of the Navy in the Island of Sicily, being resident, knowing the principal characters at all the ports, from the contracts I have had for the British, I could Supply any number of our Ships of War, at all times, I am well persuaded, on as good, probably better terms, than those not having had equal advantages; and, that too, without drawing on the credit established by the U.S. in London, or other place, ’till the Supplies were made & send the receipts duly reced. for the Same purser or from the proper officer.
						I Shall execute my Bond to the United States & forward it from Naples, on my arrival there, either directly to the Secretary of State or to a friend of mine in Philada. who will forward it to Mr. Madison.  Meanwhile, lest any accident may happen, it would be well for Mr. Madison to forward an other Copy.
						Mr. Madison will be kind enough to excuse this Long and irregular Epistle, having written it in great haste, or I Should not have taken up So much of his valuable time.  At present much is Said here of a new War, which however, tho’ circumstances Seem to corroborate, I do not beleive there is any real foundation for.  The French may be Said to rule all Italy except the Neapolitan States, wherein the British continue their influence.  In Egypt they have about 6000 men, in Malta about the Same numbers; the Maltese are violently in favor of the British having become rich under their Govt. and a free Flag  ’tis Supposed here, that the English will not Leave Malta.
						I have been inform’d that an hospital is to be establish’d at Syracuse in Sicily for our Seamen.  I Sincerely hope we Shall have no cause for it.  Should it however be the case, I hope Mr. Madison will be kind enough to Let me at Least have all the advantages attending my Consulate in Sicily; not So much for the emolument as for the consequence & when I can convince Mr. Madison that I can at Least do equally, & ought to do better than others from the circumstances above mention’d, & when the parties who now hold the agency reside in Leghorn which must occasion double the expences.  I, fortunately, have render’d myself So comfortable in regard to pecuniary matters by the addition I have made to my Little means by means of the contracts for the British, that my Country’s consequence & my own are the prevalent objects, not pecuniary interest.  In haste I have the honor to be with the highest Consid. & respect your obedt. Servt.
					
					J: Barnes
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
